Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-10, 13-15, and 8-20 have been cancelled; Claims 1, 11-12, and 16 have been amended; claims 21-33 are added as new claims, wherein Claims 1, 21, and 26 are independent claims. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct Groups: 
Group I: Claim(s) 1, 11-12, and 16-17, directed to an oxide ore smelting method with carbonaceous reduction agent is deposited on the surface of the surface of the mixture of carbonaceous reduction agent and nickel oxide ore (carbonaceous reduction agent is set to 40.0 mass% or less). 
Group II: Claim(s) 21-25, directed to an oxide ore smelting method with a metal oxide (nickel oxide and/or iron oxide) is deposited on the surface of the surface of the mixture of carbonaceous and nickel oxide ore (carbonaceous reduction agent is set to 12.0-35.0 mass% or less).
Group III: Claim(s) 26-33, directed to an oxide ore smelting method with an oxidation inhibitor is deposited on the surface of the surface of the mixture of 
The Group I-III are independent or distinct because they are applying have different surface deposition material on the surface of the different mixture of carbonaceous reduction agent and nickel oxide ore.
For examination purpose, the examined Group I (Claims 1, 11-12, and 16-17) is elected in the following examination regarding (referring to the previous office action dated 5/25/2021). Claims 21-33 are withdrawn as non-elected claims. Claims 1, 11-12, and 16-17 remain for examination, wherein claim 1 is an independent claim.
Previous Objections/Rejections
Previous rejection of claims 1 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021.
Previous rejection of claims 2-3 and 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn since these claims have been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021.

Previous rejection of claims 1, 8-15 and 18 under 35 U.S.C. 102(a)(2) as being anticipated by Harada Takao et al (JP-2012017526A, with English translation, listed in IDS filed on 12/21/2020, thereafter JP’526) is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021.
Previous rejection of claims 1 and 4 under 35 U.S.C. 102(a)(2) as being anticipated by Higuchi Takashi et al (JP-20070231418A, with English translation, listed in IDS filed on 10/12/2018, thereafter JP’418) is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021.
Previous rejection of claim 4 under 35 U.S.C. 103(a) as being unpatentable over US’823 in view of Fuji et al (US 6,129,777, thereafter US’777) is withdrawn since claim 4 has been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021.
However, in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/25/2021 and re-consideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823).
Regarding claim 1, US’823 teaches a manufacturing process for the reduction metal material bearing material, to metallic material in a linear heath furnace (Abstract, Figs. and examples of US’823) and US’823 specify that the oxide ore includes nickel-bearing laterites and garnierite ores for ferronickel nuggets and slag (Col.8, lns.31-54 of US’823), which reads on the manufacturing process of reduction treatment process for an oxide ore (nickel oxide ore) smelting to obtain a reduced product and slag as recited in the instant claim. US’823 specify that: “Various carbonaceous materials may be used in providing the reducible mixture of reducing material and reducible iron-bearing material.” (Col.9, lns.25-27 of US’823) and US’823 provides examples with carbonaceous material may be used at different stoichiometric levels (e.g., 70 percent or 80 percent) 
Regarding claims 11-12, US’823 specify applying a layer of carbonaceous material over the layer of reducible mixture (Step 22 in Fig.1, Col.4, ln.43-52, and Col.10, lns.46-63 of US’823), which reads on the claimed limitation in the instant claims.
Regarding claim 16, US’823 specify applying 
underlying carbonaceous hearth material layer 44 in the manufacturing process (Fig.5, Col.7, lns.4-19, and col.14, lns.22-46 of Us’823), which reads on the limitation of applying 
Regarding claim 17, US’823 provides examples with reduction temperature 1400oC (Col.16, ln.43 to Col.15, ln.8 of US’823), which is within the claimed reduction temperature range of 1200-1450oC as recited in the instant claims.  

Response to the Arguments
                         
The Applicant’s arguments related to the instant claims 1, 11-12, and 16-17 have been fully considered but moot on the new ground rejection above. Since the Applicant’s arguments are related to the amended features in the instant claims, the Examiner’s position is stated as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734